  

Exhibit 10.3

 

SUSQUEHANNA BANCSHARES, INC.

2013 OMNIBUS EQUITY COMPENSATION PLAN

PERFORMANCE STOCK UNIT SUMMARY OF GRANT

Susquehanna Bancshares, Inc., a Pennsylvania corporation (the “Company”),
pursuant to its 2013 Omnibus Equity Compensation Plan (the “Plan”), hereby
grants to the individual listed below (the “Participant”), this Performance
Stock Unit grant representing the target number of Performance Stock units set
forth below (the “Performance Stock Units”) that may become earned and vested by
the Participant based on the level of achievement of the Performance Goals.  The
actual number of Performance Stock Units earned and vested will be based on the
actual performance level achieved with respect to the Performance Goals set
forth on Schedule A.  The Performance Stock Units are subject in all respects to
the terms and conditions set forth herein, in the Performance Stock Unit Grant
Agreement attached hereto as Exhibit A (the “Performance Stock Unit Grant
Agreement”) and the Plan, each of which is incorporated herein by reference and
made part hereof.  Unless otherwise defined herein, capitalized terms used in
this Performance Stock Unit Summary of Grant (the “Summary of Grant”) and the
Performance Stock Unit Grant Agreement will have the meanings set forth in the
Plan. 

Participant:                                           [__]

Date of Grant:                                      [__]

Target Award:                                      [__] Performance Stock Units

Performance Period:                           As set forth on Schedule A, either
the three year period beginning on [__] and ending on [__] or each one year
period beginning on January 1 and ending on December 31 for calendar year [__],
respectively (each, a “Performance Period”).

Performance Goals:                            The performance goals are based on
the performance measures set forth on Schedule A. 

Vesting Schedule:                                Except as set forth herein, the
Performance Stock Units will become earned and vested based on the performance
level achieved with respect to the Performance Goals and the Participant
continuing to be employed by, or provide service to, the Employer through the
last day of the applicable Performance Period (the “Vesting Date”).

                                                                The number of
Performance Stock Units set forth above is equal to the target number of shares
of Company Stock that the Participant will earn and become vested in for 100%
achievement of the Performance Goals (referred to as the “Target Award”).  The
actual number of shares of Company Stock that the Participant will become earned
and vested in with respect to the Performance Stock Units may be greater or less
than the Target Award, or even zero, and will be based on the performance level
achieved by the Company with respect to the Perforance Goals, as set forth on
Schedule A.  Performance level is measured based on the threshold, target and
stretch performance levels set forth on Schedule A.  If actual performance is
between performance levels, the number of Performance Stock Units earned and
vested will be interpolated on a straight line basis for pro-rata achievement of
the Performance Goals, rounded down to the nearest whole number; provided that
failure to achieve the threshold performance level with respect to a Performance
Goal will result in no Performance Stock Units being earned and vested with
respect to that Performance Goal.  For the Performance Stock Units that may
become earned and vested to the 1-year Company Profit Trigger (set forth on
Schedule A), the performance level will only be measured based on target level
performance and no Performance Stock Units will be earned or vested if target
level performance is not achieved for calendar year [__], as applicable.

 

 

--------------------------------------------------------------------------------

 

  

 

Vesting Upon Death, Disability

Or Certain Termination Events:       In the event the Participant ceases to be
employed by, or provide service to, the Employer (as defined in the Plan), on
account of (i) the Participant’s death, (ii) the Participant’s Disability,
[(iii) involuntary termination by the Employer without Cause (as defined in the
[Plan] [written Employment Agreement between the Company and the Participant]),
or (iv) a resignation by the Participant due to Adverse Change (as defined in
the written Employment between the Company and the Participant)] the Participant
will earn and vest in a pro-rata portion of the Performance Stock Units, based
on the actual performance results for the Performance Period, prorated for the
portion of the Performance Period during which the Participant was employed by,
or providing services to the Employer.

Vesting Upon Early or Normal

Retirement:                                           In the event the
Participant ceases to be employed by, or provide service to, the Employer due to
the Participant’s Early or Normal Retirement (as defined by the Company’s Cash
Balance Pension Plan), the Performance Stock Units will become earned and vested
based on the actual performance level achieved with respect to the Performance
Goals set forth on Schedule A of the Summary Grant and the Performance Stock
Units will be issued in accordance with the Issuance Schedule.

Vesting Upon Change of Control:    In the event a Change of Control occurs while
the Participant is employed by, or providing service to, the Employer, the
Performance Period will end on the date of the Change of Control and the
Performance Stock Units will become earned and vested based on the greater of
(i) the Company’s actual performance level achieved with respect to the
Performance Goals as of the Change of Control dated, or (ii) the target
performance level as to each Performance Goal, such that 100% of the Target
Award is earned and vested as of the date of the Change of Control.

Issuance Schedule:                             The Participant will receive a
distribution with respect to the Performance Stock Units earned and vested
pursuant to this Performance Stock Unit Grant Agreement, if any, within sixty
(60) days following the date the Performance Stock Units become earned and
vested in accordance with Section 2 of the Performance Stock Unit Grant
Agreement (the “Payment Date”); provided, however, that such distribution will
be made no later than March 15 of the fiscal year following the end of the
Performance Period. Distribution will be made with respect to the Performance
Stock Units on the Payment Date in shares of Company Stock, with each
Performance Stock Unit earned and vested equivalent to one share of Company
Stock.  In no event will any fractional shares be issued.  Except as set forth
herein, the Participant mist be employed by the Company on the Vesting Date in
order to earn and vest in the Performance Stock Units, unless the Committee
determines otherwise.



 

 

--------------------------------------------------------------------------------

 

  

            Participant Acceptance:       

By signing the acknowledgement below, the Participant agrees to be bound by the
terms and conditions of the Plan, the Performance Stock Unit Grant Agreement and
this Summary of Grant and accepts the Performance Stock Units following the date
of the Company’s notification to the Participant of the grant of the Performance
Stock Units (the “Notification Date”).  The Participant accepts as binding,
conclusive and final all decisions or interpretations of the Committee (as
defined in the Plan) upon any questions arising under the Plan, this Summary of
Grant or the Performance Stock Unit Grant Agreement. 

The Participant acknowledges delivery of the Plan and the Plan prospectus
together this with this Summary of Grant and the Performance Stock Unit Grant
Agreement.  Additional copies of the Plan and the Plan prospectus are available
at the intranet site at [_] or by contacting the Company’s Human Resources
Department at [_].   

                                                                                   
Agreed and accepted:

 

 

                                                                                   
                                                                       

                                                                                   
Participant 

 

 

                                                                                   
                                                                       

Date

 

 

 

 

 

--------------------------------------------------------------------------------

 

  

SCHEDULE A

PERFORMANCE GOALS

 

           

 

 

 

EXHIBIT A

SUSQUEHANNA BANCSHARES, INC.

PERFORMANCE STOCK UNIT GRANT AGREEMENT

(Pursuant to the 2013 Omnibus Equity Compensation Plan)

               This Performance Stock Unit Grant Agreement (this “Agreement”) is
delivered by Susquehanna Bancshares, Inc., a Pennsylvania corporation (the
“Company”), pursuant to the Summary of Grant delivered with this Agreement to
the individual named in the Summary of Grant (the “Participant”).  The Summary
of Grant, which specifies the Participant, the date as of which the grant is
made (the “Date of Grant”), the vesting schedule and other specific details of
the grant is incorporated herein by reference.

1.                  Grant of Performance Stock Units.    

                        (a)        Upon the terms and conditions set forth in
this Agreement and in the Company’s 2013 Omnibus Equity Compensation Plan (the
“Plan”), the Company hereby grants to the Participant the number of performance
stock units set forth in the Summary of Grant (the “Performance Stock Units”).
The Participant hereby acknowledges the receipt of a copy of the official
prospectus for the Plan. Copies of the Plan and the official Plan prospectus are
available on the Company’s intranet site at [_] or by contacting the Company’s
Human Resources Department at [_].  Each Performance Stock Unit will entitle the
Participant to receive, at such time as is determined in accordance with the
provisions of this Agreement, one fully paid, non-assessable share of common
stock of the Company (the “Company Stock”).  This Agreement is granted pursuant
to the Plan and is subject in its entirety to all applicable provisions of the
Plan.  Capitalized terms used herein and not otherwise defined will have the
meanings set forth in the Plan.  The Participant agrees to be bound by all of
the terms and conditions of the Plan.

                        (b)        The Committee may, at any time prior to the
final determination of whether the Performance Goals have been attained, change
the Performance Goals to reflect a change in corporate capitalization, such as a
stock split or stock dividend, or a corporate transaction, such as a merger,
consolidation, separation, reorganization or partial or complete liquidation, or
to equitably reflect the occurrence of any extraordinary event, any change in
applicable accounting rules or principles, any change in the Company’s method of
accounting, any change in applicable law, any change due to any merger,
consolidation, acquisition, reorganization, stock split, stock dividend,
combination of shares or other changes in the Company’s corporate structure or
shares, or any other change of a similar nature. 

2.                  Vesting of Performance Stock Units.   

                        (a)        The Performance Stock Units will become
earned and vested based on the actual performance level achieved with respect to
the Performance Goals set forth on Schedule A to the Summary of

 

 

--------------------------------------------------------------------------------

 

  

Grant and the Participant continuing to be employed by, or provide service to,
the Employer through the Vesting Date (as defined in the Summary of Grant). 

 

                        (b)        The Committee will, as soon as practicable
following the last day of the Performance Period, certify (i) the extent, if
any, to which, each of the Performance Goals has been achieved with respect to
the Performance Period and (ii) the number of shares of Company Stock, if any,
which, the Participant will be entitled to receive with respect to this
Agreement.  Such certification will be final, conclusive and binding on the
Participant, and on all other persons, to the maximum extent permitted by law. 
In the event that the Committee makes a final determination that the Performance
Goals have not been achieved, the Participant will have no further rights to
receive shares of Company Stock hereunder. 

 

                        (c)        Except as set forth in the Summary of Grant,
if the Participant ceases to be employed by, or provide service to, the Employer
for any reason prior to the Vesting Date, the Participant will forfeit all
rights to receive shares of Company Stock hereunder and the Participant will not
have any rights with respect to any portion of the shares of Company Stock that
have not yet become vested as of the date the Participant ceases to be employed
by, or provide service to, the Employer, irrespective of the level of
achievement of the Performance Goals. 

3.                  Issuance of Company Stock.  One share of Company Stock will
be issued to the Participant for each earned and vested Performance Stock Unit
in accordance with the Issuance Schedule set forth in the Summary of Grant. Any
Performance Stock Units not earned and vested will be forfeited.  In no event
will any fractional shares of Company Stock be issued.  Accordingly, the total
number of shares of Company Stock to be issued pursuant to this Agreement will,
to the extent necessary, be rounded down to the next whole share of Company
Stock in order to avoid the issuance of a fractional share.

4.                  Tax Consequences.   

(a)        The Participant acknowledges that the Company has not advised the
Participant regarding the Participant’s income tax liability in connection with
the grant or vesting of the Performance Stock Units and the delivery of shares
of Company Stock in connection therewith.  The Participant has reviewed with the
Participant’s own tax advisors the federal, state, and local and tax
consequences of the grant and vesting of the Performance Stock Units and the
delivery of shares of Company Stock in connection therewith as contemplated by
this Agreement.  The Participant is relying solely on such advisors and not on
any statements or representations of the Company or any of its agents.  The
Participant understands that the Participant (and not the Company) will be
responsible for the Participant’s own tax liability that may arise as a result
of the transactions contemplated by this Agreement.

(b)        Unless the Committee provides otherwise, the number of shares of
Company Stock issued to the Participant with respect to the Performance Stock
Units will be reduced by a number of shares of Company Stock sufficient to
satisfy the amount of any federal, state or local income and employment taxes
associated with the issuance of shares of Company Stock.  Notwithstanding the
foregoing, the Employer may require that the Participant receiving any
distribution or payment hereunder pay to the Employer the amount of any federal,
state or local income and employment taxes that the Employer is required to
withhold with respect to such payment, or the Employer may deduct from other
compensation paid by the Employer the amount of any federal, state or local
income and employment taxes due with respect to the Performance Stock Units.  In
no event will the amount of withholding exceed the minimum applicable
withholding tax rate for federal (including FICA), state, local and other tax
liabilities.

 

 

--------------------------------------------------------------------------------

 

  

5.                  Rights of Participant.   

                        (a)        Prior to the issuance, if any, of shares of
Company Stock to the Participant with respect to earned and vested Performance
Stock Units pursuant to the Issuance Schedule set forth in the Summary of Grant,
the Participant will not have any rights of a shareholder of the Company on
account of the Performance Stock Units.   

                        (b)        Notwithstanding the foregoing, if any
dividend or other distribution, whether regular or extraordinary and whether
payable in cash, securities or other property (other than shares of Company
Stock), is declared and paid on the outstanding Company Stock prior to the
issuance of shares of shares of Company Stock with respect to the earned and
vested Performance Stock Units pursuant to the Issuance Schedule (i.e., those
shares are not otherwise issued and outstanding for purposes of entitlement to
the dividend or distribution), then a special book account will be established
for the Participant and credited with a phantom dividend equal to the actual
dividend or distribution which would have been paid on the Performance Stock
Units subject to this Agreement had shares been issued with respect to such
Performance Stock Units and been outstanding and entitled to that dividend or
distribution.  The phantom dividend equivalents so credited will vest at the
same time as the Performance Stock Units to which they relate and will be
distributed to the Participant (in the same form the actual dividend or
distribution was paid to the holders of the Company Stock entitled to that
dividend or distribution or in such other form as the Committee deems
appropriate) concurrently with the issuance of shares of Company with respect to
the earned and vested Performance Stock Units pursuant the Issuance Schedule set
forth in the Summary of Grant.

6.                  Restrictions on Issuance of Company Stock.  The obligation
of the Company to deliver shares of Company Stock to the Participant with
respect to earned and vested Performance Stock Units will be subject to the
condition that if at any time the Committee will determine in its discretion
that the listing, registration or qualification of the shares of Company Stock
upon any securities exchange or under any state or federal law, or the consent
or approval of any governmental regulatory body is necessary or desirable as a
condition of, or in connection with, the issuance of shares of Company Stock,
the shares of Company Stock may not be issued in whole or in part unless such
listing, registration, qualification, consent or approval will have been
effected or obtained free of any conditions not acceptable to the Committee. 

7.                  Recoupment Policy.  The Participant agrees that the
Participant will be subject to any compensation, clawback and recoupment
policies that may be applicable to the Participant as an employee of the
Company, as in effect from time to time and as approved by the Board of
Directors, the Committee or a duly authorized committee thereof, whether or not
approved before or after the Date of Grant.

8.                  Successors and Assigns.  Except to the extent otherwise
provided in this Agreement, the provisions of this Agreement will inure to the
benefit of, and be binding upon, the Company and its successors and assigns. 
During the period prior to the certification of the Performance Goals and prior
to the Payment Date, the right to receive shares of Company Stock may not be
assigned, transferred, pledged or otherwise disposed of by the Participant,
except as permitted under the Plan or by the Committee.  Any attempt to assign,
transfer, pledge or otherwise dispose of the right to receive shares of Company
Stock contrary to the provisions the Summary of Grant, this Agreement and the
Plan, and the levy of any execution, attachment or similar process upon the
right to receive the shares, will be null, void and without effect.

9.                  Entire Agreement.  This Agreement contains the entire
agreement of the parties with respect to the Performance Stock Units granted
hereby and may not be changed orally but only by an instrument in writing signed
by the party against whom enforcement of any change, modification or extension
is sought.

 

 

--------------------------------------------------------------------------------

 

  

10.              Grant Subject to Plan Provisions. This grant is made pursuant
to the Plan, the terms of which are incorporated herein by reference, and in all
respects will be interpreted in accordance with the Plan.  This grant is subject
to interpretations, regulations and determinations concerning the Plan
established from time to time by the Committee in accordance with the provisions
of the Plan, including, but not limited to, provisions pertaining to (a) rights
and obligations with respect to withholding taxes, (b) the registration,
qualification or listing of the shares, (c) changes in capitalization of the
Company and (d) other requirements of applicable law.  The Committee will have
the authority to interpret and construe this grant pursuant to the terms of the
Plan, and its decisions will be conclusive as to any questions arising
hereunder.

11.              No Employment or Other Rights.  This Agreement will not confer
upon the Participant any right to be retained in the employment of the Company
and will not interfere in any way with the right of the Company to terminate the
Participant’s employment at any time.  The right of the Company to terminate at
will the Participant’s employment at any time for any reason is specifically
reserved.

12.              Notice.  Any notice to the Company provided for in this
instrument will be addressed to the Company in care of the Corporate Secretary
and Counsel at the Company’s corporate headquarters, and any notice to the
Participant will be addressed to such Participant at the current address shown
on the payroll records of the Company, or to such other address as the
Participant may designate to the Company in writing.  Any notice will be
delivered by hand, sent by telecopy or enclosed in a properly sealed envelope
addressed as stated above, registered and deposited, postage prepaid, in a post
office regularly maintained by the United States Postal Service.

13.              Applicable Law.  The validity, construction, interpretation and
effect of this Agreement will be governed by and construed in accordance with
the laws of the Commonwealth of Pennsylvania, without giving effect to the
conflicts of laws provisions thereof.

14.              Application of Section 409A of the Code.  This Agreement is
intended to comply with section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) and will in all respects be administered in accordance with
section 409A of the Code. The issuance of Company Stock pursuant this Agreement
is intended to be subject to a “substantial risk of forfeiture” under section
409A of the Code, and issued within the “short term deferral” exception under
such statute following the lapse of the applicable forfeiture condition. 
Notwithstanding any provision in this Agreement to the contrary, if the
Participant is a “specified employee” (as defined in section 409A of the Code)
and it is necessary to postpone the commencement of any payments otherwise
payable under this Agreement to prevent any accelerated or additional tax under
section 409A of the Code, then the Company will postpone the payment until five
(5) days after the end of the six-month period following the original payment
date.  If the Participant dies during the postponement period prior to the
payment of postponed amount, the amounts withheld on account of section 409A of
the Code will be paid to the personal representative of the Participant’s estate
within sixty (60) days after the date of the Participant’s death.  The
determination of who is a specified employee, including the number and identity
of persons considered specified employees and the identification date, will be
made by the Board of Directors or its delegate in accordance with the provisions
of sections 416(i) and 409A of the Code.  In no event will the Participant,
directly or indirectly, designate the calendar year of distribution.  This
Agreement may be amended without the consent of the Participant in any respect
deemed by the Committee or its delegate to be necessary in order to preserve
compliance with section 409A of the Code.

 

 

 

--------------------------------------------------------------------------------

 